Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for JP 2016-159347. Additionally, acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/31/2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-072534 application as required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/25/2018 and 12/04/2018 are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Claims 3, 5, 9-12, 19, 26, and 29 is acknowledged. Claims 2, 6, 7, and 31-34 have been cancelled. Claims 5, 8, and 9 have been amended and claims 37 and 38 are new.
Claims 4, 8, 13, 20-23, and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2021.
	In summary, claims 1, 3, 5, 9-12, 14-19, 25 -26, 29-30, and 35-38 are being examined on the merits.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show figure number 55 (cover portion) as described in the specification (Para. [0100]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 29, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015159087 to Shinpei et al. (Machine translation provided by the applicant can be found in the file wrapper; hereinafter “Shinpei”).
With regards to claim 1, Shinpei teaches a power storage apparatus (Pg. 1, Abstract, a power storage device) comprising: an electrode assembly (Pg. 1, Abstract; Annotated Fig. 3, an electrode assembly 14) having a layered structure (Pg. 26, Para. [0020]) and including electrodes that are insulated from each other and have different polarities (Pgs. 25-26, Para. [0019]); an electrolytic solution (Pg. 25, Para. [0018], the electrolysis solution); a case that accommodates the electrode assembly and the electrolytic solution (Pg. 25, Para. [0018]; Fig. 5 & Fig. 6; the electrode group 14 and the electrolysis solution 15 are stored in the case 11.); a pressure release valve (Pg. 28, Para. [0031]; Annotated Fig. 3, pressure release valve 70) that exists in a wall of the case (Annotated Fig. 3) and is configured to be ripped open when pressure in the case reaches a release pressure in order to release the pressure out of the case (Pg. 28, Paras. [0031] - [0032]). Shinpei also teaches, a shielding member located between an inner surface of the wall and an end face of the electrode assembly facing the inner surface (Annotated Fig. 3; fin (shielding member) 81, lid (wall) 13, end face 14a of the electrode group 14), wherein an axis extending in a stacking direction of the electrodes is referred to as an X-axis, an axis orthogonal to the X-axis and parallel to the wall is referred to as a Y-axis, a point located in a center of the case in a front view of the case taken in a direction of the X-axis and located in a center of a dimension of the electrode assembly in the direction of the X- axis is referred to as a center point, a region surrounded by a plane connecting the center point and a contour of the pressure release valve at a shortest distance is referred to as a three-dimensional region, and the shielding member includes 

    PNG
    media_image1.png
    950
    702
    media_image1.png
    Greyscale

claim 3, Shinpei teaches wherein the shielding member includes a spacer (insulating cover 90) on the shielding portion to contact a portion in the inner surface wall surrounding the pressure release valve to space apart the shielding portion and the wall (Annotated Fig. 3 above; Pg. 30, Para. [0044], As shown in Fig. 3, the rechargeable battery is provided with the insulating cover 90 (part of the shielding member) which restricts contact with each conductive member 40 and 50 and the case 11. The insulating cover 90 is arranged between each conductive member 40 and 50 and the case 11 (in detail lid 13). The lid 13 is the wall.).
With regards to claim 29, Shinpei teaches wherein the shielding member is heat resistant (Pgs. 31-32, Paras. [0055]-[0056], Since the heat of the 1st fin 81 (shielding member) is transmitted to the anode conductive member 50, it can aim at improvement in the cooling capability of the 1st fin 81; being capable of dissipating heat is a way to be heat resistant.).
With regards to claim 35, Shinpei teaches wherein the shielding portion entirely covers the cross section of the three-dimensional region along the end face of the electrode assembly (see Annotated Fig. 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinpei as applied to claim 3 above, and further in view of CN 104319360 to Li et al (US 2016/0133901 is being used as an English translation; hereinafter “Li”).
With regards to claim 5, Shinpei fails to teach wherein the shielding portion includes an edge extending in a direction of the Y-axis, and the spacer is a rib projected toward the wall from the edge extending in the direction of the Y-axis.
However, Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the shielding portion (Fig. 2, baffle plate 48) includes an edge extending in a direction of the Y-axis (Annotated Fig. 6, side wall 49), and the spacer is a rib projected toward the wall from the edge extending in the direction of the Y-axis (Annotated Fig. 6, Spacer/Rib in Y-Axis Direction.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for wherein the shielding portion includes an edge extending in a direction of the Y-axis, and the spacer is a rib projected toward the wall from the edge extending in the direction of the Y-axis in order to provide protection from high pressure gas and/or sparks escaping from the battery shell (Para. [0043]).
The motivation would have been to have a spacer or rib that can reinforce the shielding member to keep its shape and withstand an increase in pressure that is generated inside the case. Additionally, the spacer rib projected (side wall 49) toward the wall extending in the Y direction .

    PNG
    media_image2.png
    375
    705
    media_image2.png
    Greyscale

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinpei in view of Li as applied to claim 5 above.
With regards to claim 9, Shinpei fails to teach wherein the shielding portion includes an edge extending in the direction of the X-axis, and the shielding member further includes a rib projected toward the wall from the edge extending in the direction of the X-axis.
However Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the shielding portion (Fig. 2, baffle plate 48) includes an edge extending in the direction of the X-axis (Annotated Fig. 6), and the shielding member further includes a rib projected toward the wall from the edge extending in the direction of the X-axis (Annotated Fig. 6).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for wherein the 
The motivation would have been to have a spacer or rib that can reinforce the shielding member to keep its shape and withstand an increase in pressure that is generated inside the case. Additionally, the spacer rib projected (side wall 49) toward the wall extending in the Y direction can provide protection from high pressure gas and/or sparks escaping from the battery shell 10 (Para. [0043]).

    PNG
    media_image2.png
    375
    705
    media_image2.png
    Greyscale

With regards to claim 12, Shinpei fails to teach wherein when viewing the shielding member from a side of the wall where the electrode assembly is located toward the inner surface of the wall, the rib exists within a plane defined by a contour of the shielding portion.

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for wherein when viewing the shielding member from a side of the wall where the electrode assembly is located toward the inner surface of the wall, the rib exists within a plane defined by a contour of the shielding portion for the purpose of allowing the manufacturing process and assembly to be efficient.
The motivation would have been to create a shielding member that is compact and simple. When the shielding portion has a rib that exists within a plane defined by a contour of the shielding portion it would allow for the manufacturing process and assembly to be efficient.

    PNG
    media_image3.png
    551
    521
    media_image3.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinpei in view of Li as applied to claim 9 above.
With regards to claim 10, Shinpei fails to teach wherein the rib projected from the edge of the shielding portion extending in the direction of the X-axis includes a gas passage hole. 
However Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the rib projected from the edge of the shielding portion extending in the direction of the X-axis includes a gas passage hole (Annotated Fig. 6).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for wherein the rib projected from the edge of the shielding portion extending in the direction of the X-axis includes 
The motivation would have been to adopt a mesh with a hole structure that would effectively baffle sparks from escaping from the flow channel 44 while still allowing pressurized gas to escape from the battery shell 10 (Para. [0043]).


    PNG
    media_image2.png
    375
    705
    media_image2.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinpei in view of Li as applied to claim 5 above, and further in view of US 2006/0117701 to Kajimura (hereinafter “Kajimura”).
With regards to claim 11, Shinpei in view of Li fails to teach wherein claim 5 further comprises a reinforcement rib connected to the shielding portion and the rib.
However, Kajimura is in the field of batteries with an insulating plate and a relief valve mounted to a sealing cap (Abstract) and teaches wherein claim 5 further comprises a 
Although Kajimura shows a reinforcement rib supporting a rib between the X-axis direction rib/spacer and the shielding portion. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei in view of Li with the teaching of Kajimura to implement a reinforcing rib to support or strengthen the rib/spacer in the Y-axis direction and the shielding portion for the purpose of negating deformation or breakage of the shielding portion (insulating plate 12a) and the rib/spacer (peripheral rib 13a) when they are exposed to shock forces and/or increased pressure (Para. [0073]).
The motivation would have been to negate deformation or breakage of the shielding portion (insulating plate 12a) and the rib/spacer (peripheral rib 13a) when they are exposed to shock forces and/or increased pressure (Para. [0073]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shinpei as applied to claim 1 above, and in view of JP 2000331661 to Takenori et al. (Machine translation provided by the applicant can be found in the file wrapper; hereinafter “Takenori”) and in further view of Li.
With regards to claim 14 Shinpei teaches wherein the electrodes having different polarities are a positive electrode and a negative electrode (Pgs. 25-26, Para. [0019]), the positive electrode and the negative electrode (Fig.2; positive electrode 21, negative electrode 22) include a positive electrode tab (Annotated Fig. 6, positive electrode tab 31, negative electrode tab 32) 
Shinpei fails to teach wherein the positive electrode tab and the positive electrode conductive member have a lower melting point than the negative electrode tab and the negative electrode conductive member; the shielding member includes a rib extending in the direction of the X-axis and located toward the positive electrode conductive member from the pressure release valve; a flow path resistance generated with respect to the gas in the positive electrode side gas discharge path is greater than a flow path resistance generated with respect to the gas in the negative electrode side gas discharge path.

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Takenori for wherein the positive electrode tab and the positive electrode conductive member have a lower melting point than the negative electrode tab and the negative electrode conductive member.
The motivation would have been to create sort of an internal fuse where if the pressure and temperature inside of the cell raised to the level to melt the aluminum it would disconnect circuit of the battery and prevent further generation of gas and/or shrapnel. 
Additionally, Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the shielding member includes a rib extending in the direction of the X-axis (Fig. 6, gas flow channel 46) and located toward the positive electrode conductive member from the pressure release valve (Annotated Fig. 1 below, safety protection device 40) .

The motivation would have been to have a spacer or rib that can reinforce the shielding member to keep its shape and withstand an increase in pressure that is generated inside the case. Additionally, the spacer rib projected toward the wall extending in the X direction can provide protection from high pressure gas and/or sparks escaping from the battery shell 10 (Para. [0043]).
Furthermore, Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein a flow path resistance generated with respect to the gas in the positive electrode side gas discharge path is greater than a flow path resistance generated with respect to the gas in the negative electrode side gas discharge path (Fig. 6, if the side wall (49) facing the negative electrode side gas discharge path had a side wall like that of Fig. 2 wherein the gas flow channel structure (41) was unobstructed. While the positive electrode side gas discharge path (46) had a side wall (49), as shown in Fig. 6, with a plurality of through holes on the side wall. The gas flowing through negative electrode side would have less resistance than the gas flowing through the positive electrode side.
Lastly, a flow path resistance generated with respect to the gas in the positive electrode side gas discharge path is greater than a flow path resistance generated with respect to the gas in the negative electrode side gas discharge path does not impart patentability because a claim is only limited by positively recited elements. The inclusion of a material worked on, in this instant . 


    PNG
    media_image4.png
    646
    1028
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    558
    511
    media_image5.png
    Greyscale


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shinpei in view of Takenori and in further view of Li as applied to claim 14 above.
With regards to claim 24, Shinpei teaches wherein a center position of the pressure release valve in the direction of the Y-axis is closer to the negative electrode conductive member than a center position between the positive electrode tab and the negative electrode tab in the direction of the Y-axis (See annotated Fig. 6 below.).

    PNG
    media_image6.png
    584
    948
    media_image6.png
    Greyscale

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shinpei in view of US 2014/0127538 to Uruno et al. (hereinafter “Uruno”).
With regards to claim 26, Shinpei fails to teach wherein the shielding member is spaced apart from an inner surface of the case.
However, Uruno is in the field of secondary batteries having an insulator (shielding member) and a pressure release valve and teaches wherein the shielding member is spaced apart from an inner surface of the case (Annotated Fig. 2 below shows that the insulator 8 (shielding member) is between two housing chambers 8g and 8h which are wider in the X-axis direction when compared to the insulator 8. Therefore, the shielding member (insulator 8) is spaced apart from the inner surface of the case.).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Uruno for the purpose of wherein the shielding member is spaced apart from an inner surface of the case.
.

Claims 30, 36, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shinpei as applied to claim 1 above, and further in view of Li.
With regards to claim 30, Shinpei fails to teach wherein the inner surface of the shielding member has a flat planar shape.
However Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the inner surface of the shielding member has a flat planar shape (Fig. 1, shows the inner surface of the safety protection device wherein the baffle plate 48 (shielding member) has a flat planar shape.).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for the purpose of wherein the inner surface of the shielding member has a flat planar shape for the purpose of preventing sparks from escaping the battery case (Para. [0043]).
The motivation would have been for the shielding member to be able to prevent sparks from escaping the battery case (Para. [0043]).
With regards to claim 36, Shinpei fails to teach wherein the shielding member is integrated with the wall portion.
However, Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the shielding member is integrated with the wall portion (Fig. 2, Para. [0034], The connection part 42 is fixed to the battery top cap 50. The connection part 42 may be 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for the purpose the shielding member is integrated with the wall portion.
The motivation would have been to simplify the manufacturing process and have a shielding member that is secured to the wall for added strength.
With regards to claim 37, Shinpei fails to teach wherein the shielding portion includes an edge extending in the direction of the X-axis, and the shielding member includes a rib projected toward the wall from the edge extending in the direction of the X-axis.
However Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the shielding portion (Fig. 2, baffle plate 48) includes an edge extending in the direction of the X-axis (Annotated Fig. 6 above), and the shielding member further includes a rib projected toward the wall from the edge extending in the direction of the X-axis (Annotated Fig. 6 above).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for wherein the shielding portion includes an edge extending in the direction of the X-axis, and the shielding member includes a rib projected toward the wall from the edge extending in the direction of the X-axis for the purpose of providing protection from high pressure gas and/or sparks escaping from the battery shell 10 (Para. [0043]).

With regards to claim 38, Shinpei fails to teach wherein the rib projected from the edge of the shielding portion extending in the direction of the X-axis includes a gas hole. 
However Li is in the field of lithium ion batteries with a relief valve (Abstract) and teaches wherein the rib projected from the edge of the shielding portion extending in the direction of the X-axis includes a gas hole (Annotated Fig. 6 above).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shinpei with the teaching of Li for wherein the rib projected from the edge of the shielding portion extending in the direction of the X-axis includes a gas hole for the purpose of adopting a mesh with a hole structure that would effectively baffle sparks from escaping from the flow channel 44 while still allowing pressurized gas to escape from the battery shell 10 (Para. [0043]).
The motivation would have been to adopt a mesh with a hole structure that would effectively baffle sparks from escaping from the flow channel 44 while still allowing pressurized gas to escape from the battery shell 10 (Para. [0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,943,745 in view of Shinpei. 
Claim 1 of the instant application and claim 1 of US Pat. 10,943,745 both disclose a power storage apparatus (an electrical storage device) comprising: an electrode assembly having a layered structure and including electrodes that are insulated from one another and have different polarities (positive and negative electrode). A case that accommodates the electrode assembly. A pressure release valve that exists in a wall of the case and configured to be ripped open when the pressure in the case reaches a release pressure in order to release the pressure out of the case. A shielding member located between an inner surface of the wall and an end face of the electrode assembly. Claim 1 of the instant application and Claim 9 of U.S. Patent No. 10,943,745 both disclose an axis extending in a stacking direction of the electrodes (positive and negative electrode) is referred to as an X-axis. An axis orthogonal to the X-axis and parallel to the wall is referred to as a Y-axis.
 U.S. Patent No. 10,943,745 fails to disclose an electrolytic solution; a point located in a center of the case in a front view of the case taken in a direction of the X-axis and located in a center of a dimension of the electrode assembly in the direction of the X-axis is referred to as a center point, a region surrounded by a plane connecting the center point and a contour of the pressure release valve at a shortest distance is referred to as a three-dimensional region, and the  shielding member includes a shielding portion that at least partially covers a cross section of the three-dimensional region along the end face of the electrode assembly.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine U.S. Patent No. 10,943,745 with the teaching of Shinpei for wherein an electrolytic solution; a point located in a center of the case in a front view of the case taken in a direction of the X-axis and located in a center of a dimension of the electrode assembly in the direction of the X-axis is referred to as a center point, a region surrounded by a plane connecting the center point and a contour of the pressure release valve at a shortest distance is referred to as a three-dimensional region, and the  shielding member includes a shielding portion that at least partially covers a cross section of the three-dimensional region along the end face of the electrode assembly, because the power storage device of Shinpei prevents melted resin, formed when the power storage device generates high heat and pressure, 
The motivation would have been to prevent melted resin, formed when the power storage device generates high heat and pressure, from escaping the case and damaging various equipment around the power storage device (Pg. 23, Paras. [0004]-[0005]).


    PNG
    media_image1.png
    950
    702
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 15-19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 15, the prior art alone or in combination does not teach or fairly suggest, wherein the positive electrode side gas discharge path has a flow path cross-sectional area smaller than that of the negative electrode side gas discharge path.
With regards to claim 16, the prior art alone or in combination does not teach or fairly suggest, wherein the rib includes a projecting end projecting from the shielding portion toward the wall to a position beyond the positive electrode conductive member.
With regards to claim 17, it is dependent upon claim 16, which is allowable.
With regards to claim 18, the prior art alone or in combination does not teach or fairly suggest, further comprising a movement restriction member that restricts movement of the shielding member in the direction of the Y-axis between the inner surface of the wall and the end face of the electrode assembly.
With regards to claim 19, it is dependent upon claim 18, which is allowable.
With regards to claim 25, the prior art alone or in combination does not teach or fairly suggest, wherein a gap is formed between the positive electrode tab and the rib in the direction of the Y-axis, and a gas striking member covers the gap from a side of the wall where the gap is located.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723